Title: General Orders, 15 July 1777
From: Washington, George
To: 



Head Quarters, Clove [N.Y.] July 15th 1777
Chichester.Cumberland.Courland.


It was yesterday directed in General Orders, that neither officer nor soldier should pay a salute, or pull of the hat to the Commander in Chief, or other officer passing by; and the total disregard of the order, is a proof; how little pains officers take to acquaint either themselves, or their men, with the orders of the day—other orders issued the 4th Instant, respecting the march of the army, are also neglected, in instances which come directly under the observation of the Commander

in Chief, which cannot be presumed to arise from any other cause, than ignorance of those orders; for future therefore all officers are each day to make themselves acquainted with the orders of it—And with respect to the orders referred to of the 4th instant, The Commander in Chief directs, that the Brigadiers do, as soon as possible, call together the officers commanding Corps in their respective brigades, and read to them those orders; and the commanding officers of corps are in like manner required to assemble all the officers in their respective Corps, and read to them the same orders; and all who are not already provided are forthwith to furnish themselves with copies of them—And still more effectually to execute those orders, each Brigadier is to appoint a field officer to attend to the march of his brigade, and particularly of the waggons belonging to it, whose business it shall be, to ride backwards and forwards along the line, to see the march conducted with propriety and agreeebly to orders.
Advantage is to be taken of the present halt to get the horses shod and waggons repaired—No delay is to be made in this matter, as it is very uncertain how soon the army may move again—And for the same reason, all officers and soldiers are to keep near their quarters, and on no pretence to ramble about the country, without leave first obtained by officers from their Brigadiers, and by soldiers from their Colonels, or officers commanding corps.
All waggons are to join their respective brigades, and get in their proper order for marching; and when the army moves again, the officers and Waggon masters are to see that they are more equally loaded than they have been—And when any men fall sick on their march, they are not to be put into the heavy loaded baggage waggons, but left to be taken up by the empty waggons which follow in the rear for that end.
The commanding officers of corps are immediately to make returns to the Adjutant General of the cloathing most wanted in their respective corps: And as the quantity of cloathing to be distributed is not great, the Commander in Chief most earnestly desires that officers will make returns of no more than is indispensably necessary for their men.
The Commander in Chief expects that all officers will use their utmost exertions, to cause the orders heretofore given, to prevent the destruction of property; to be strictly observed, and consider them as binding at all times.
